DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Status of Claims
Claims 1 and 4-19 are pending.  Of the pending claims, claims 1 and 4-14 are presented for examination on the merits, and claims 15-19 are withdrawn from examination.
Claims 1 and 4-6 are currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 5 and 6 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-175871 (A) to Morisada et al. (“Morisada”) (abstracts and computer-generated translation on file) in view of US 2016/0136763 (A1) or WO 2014/204013 (A1) to Endoh et al. (“Endoh ‘763”) and US 2015/0028085 (A1) to Endoh et al. (“Endoh ‘085”).
US 2016/0136763 (A1) will serve as the translation of WO 2014/204013 (A1).  In this Office action, all citations to Endoh ‘763 will refer to the U.S. pre-grant publication unless otherwise noted.
Regarding claims 1, 4, 5, and 12-14, Morisada teaches a mixed powder or paste containing the mixed powder for joining (bonding material of a paste).  Abstracts; para. [0045].  The powders can be silver (metal particles).  Para. [0014].
  The mixed powder includes a first powder having a particle size of 10 nm or less (corresponds to first metal particles) (para. [0018]); a second powder having a particle size of 40 nm or more and generally 400 nm or less (corresponds to third metal particles) (para. [0037], [0038]); and a third powder (corresponds to second metal particles) having a particle size between the first powder and second powder (para. [0039]-[0042]).  An example size range of the third powder is 15 nm to 45 nm (para. [0041].
The mixing ratio of each powder is not limited can be appropriately set according to desired bonding strength.  Para. [0044].  For example, the second powder can be 100-800 parts by weight with respect to 100 parts by weight of the first powder, and the third powder can be 100-300 parts by weight with respect to 100 parts by weight of the first powder.  Para. [0044].  A specific example proportion is 12.25 wt.% for the first powder, 65 wt.% for the second powder, and 22.75 wt.% for the third powder (para. [0060]), which falls within the claimed ranges.  The proportion of the first powder to the third powder is about 0.538 (=12.25/22.75), which falls within the claimed ratio of 14/36 or more (0.389 or more).
Morisada teaches that each of the first, second, and third powders may contain an organic component (para. [0018], [0037], [0040]), but does not specify the carbon number of the organic component.
Endoh ‘763, directed to a bonding material and bonding paste, teaches coating nanometer-sized fine silver particles with an organic compound having a carbon number not greater than 8.  Para. [0011], [0017].  Micron-sized silver particles are coated with an organic compound such as oleic acid (carbon number not less than 9).  Para. [0018].
Endoh ‘085, directed to bonding materials, teaches that the surface activity of silver nanoparticles is unstable due to the high surface activity and potential for rapid oxidation.  Para. [0037].  To remedy this problem, particles are coated with organic substances to facilitate handling of the particles.  Para. [0038].
It would have been obvious to one of ordinary skill in the art to have used the substances identified in Endoh ‘763 and Endoh ‘085 as the coating material of the silver particles of Morisada because they would ensure that the particles remain stable and free from oxidation until they are used to bond components.
Morisada teaches that the paste may contain only the metal powders and a solvent (para. [0045], [0060]), but does not teach the addition of a dispersant.  However, bonding material containing only silver particles, solvent, and dispersant are known.  Endoh ‘085 at Table 1.  Dispersants are added to enhance the dispersing power to increase the density of the sintered bond.  Endoh ‘085 at para. [0081].  Therefore, it would have been obvious to one of ordinary skill in the art to have added dispersant to the paste of Morisada because the it would further enhance the density of the sintered bond.  The phrase “consisting of” is met because the paste of Morisada, as modified by Endoh ‘085, would contain only metal particles, solvent, and dispersant.   
Regarding claim 6, Endoh ‘763 teaches that the organic compound having a carbon number not greater than 8 can be hexanoic or sorbic acid.  Para. [0017].
Regarding claim 7, Morisada teaches that the third powder can be added in an amount of 100-300 parts by weight with respect to 100 parts by weight of the first powder (ratio 1:1 to 1:3 of first powder to third powder).  Para. [0044].  A specific example proportion is 12.25 wt.% for the first powder and 22.75 wt.% for the third powder.  Para. [0060].  If the ratio in this example is modified to 1:1, the third powder may be present in the same amount as the first powder, i.e., 12.25 wt.%, which falls within the claimed range.
Regarding claims 8 and 9, Morisada teaches that the solvent can be an alcohol.  Para. [0046].  Example alcohol solvents include 1-decanol.  Endoh ‘763 at para. [0021].
Regarding claim 10, Endoh ‘085 teaches phosphate-based dispersants are known.  Endoh ‘763 at para. [0019].  Endoh ‘085 at para. [0081]-[0083].
Regarding claim 11, Morisada teaches that the solids content in the paste is 20-90 wt.% (para. [0048]), which overlaps the claimed range.

Response to Arguments
Applicant’s arguments have been considered, but they are moot because of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 21, 2022